Title: Thomas Jefferson to John Barnes, 21 July 1813
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello July 21. 13.
          Your favor of the 6th was exactly two weeks getting to this place instead of the two days in which it ought to have come. I recieved it yesterday. I have not yet lost my hope in mr Morton, and that he may yet be the most convenient channel of supplying Genl Kosciuzko; because if he continues firm, he could give the General cash there always for a draught on you. we will therefore yet wait awhile to hear from him, or of him.
			 I inclose you the order requested for the half years dividend on the bank of Pensylvania. ever affectionately yours
          Th:
            Jefferson
        